NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 200521-U

                                  Order filed March 21, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
      ILLINOIS,                                         )       of the 10th Judicial Circuit,
                                                        )       Tazewell County, Illinois,
             Plaintiff-Appellee,                        )
                                                        )       Appeal No. 3-20-0521
             v.                                         )       Circuit No. 78-CF-1369
                                                        )
      JAMES LEROY CHILDERS,                             )       Honorable
                                                        )       Katherine S. Gorman,
             Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE DAUGHERITY delivered the judgment of the court.
            Justices Lytton and McDade concurred in the judgment.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: The circuit court did not abuse its discretion in sentencing defendant.

¶2          Defendant, James Leroy Childers, appeals his sentence. He argues that the Tazewell

     County circuit court abused its discretion in sentencing him to life imprisonment because it failed

     to adequately consider his potential for rehabilitation. We affirm.

¶3                                           I. BACKGROUND
¶4          In 1979, defendant was found guilty of three counts of murder (Ill. Rev. Stat. 1979, ch.

     38, ¶ 9-1) for the murders of his mother, stepfather, and younger brother. Defendant was 17 years

     old at the time of the murders. Defendant confessed to the murders after giving two prior

     statements in which he had denied responsibility. His confession indicated he engaged in an

     argument with his mother and stepfather prior to the killings. He stabbed and shot his mother and

     stepfather. Defendant stabbed and killed his brother when he tried to escape the home. Defendant

     attempted to create the appearance of a robbery. He placed the gun and knife he used, money he

     stole from his mother and stepfather’s wallets, and the clothing he was wearing in a paper sack

     and, after cleaning himself up, threw the sack into a river.

¶5          Defendant raised an insanity defense. Two experts testified he could not conform his

     behavior to the law and three testified he could. The jury found him guilty. The court found the

     murders to be exceptionally brutal and heinous behavior, indicative of wanton cruelty and, in its

     discretion, sentenced defendant to three concurrent prison terms of natural life.

¶6          Defendant appealed and argued, among other things, that his sentence was excessive.

     This court affirmed and noted that “[t]he evidence from the pathologist indicating the number of

     times the victims were stabbed, shot, and mutilated, alone would indicate brutal and heinous

     behavior.” People v. Childers, 94 Ill. App. 3d 104, 113-14 (1981).

¶7          Defendant eventually filed a successive postconviction petition seeking a new sentencing

     hearing under Miller v. Alabama, 567 U.S. 460 (2012), because the court did not consider his

     youth and its attendant circumstances prior to sentencing him to life imprisonment. Defendant

     was given a new sentencing hearing in 2020.

¶8          An updated presentence investigation report (PSI) was prepared. The updated PSI

     indicated that defendant worked a variety of jobs while imprisoned and donated a portion of his


                                                      2
     income to charity. Further, while incarcerated, defendant obtained an associate’s degree, a

     bachelor’s degree, and a veterinarian’s assistant certification. Defendant received several

     commendations for his behavior in prison. The PSI stated that defendant reported that he did not

     have any drug or alcohol issues prior to his incarceration. The PSI included, as an attachment, a

     developmental analysis of defendant from an expert in developmental psychology, Dr. James

     Garbarino. This analysis indicated that defendant reported to Garbarino that he had severe

     substance abuse leading up to the crime, specifically he “began to drink, smoke pot, smoked

     hash, did speed, Acid, Quaaludes. Even did mescaline.” In contrast to defendant’s confession

     indicating that an argument with his mother and stepfather preceded the murders, defendant

     indicated to Garbarino that he arrived home to his brother threatening suicide, that he took the

     gun away from his brother but then “ ‘[s]omething in [him] just snapped’ ”—he entered his

     mother and stepfather’s bedroom and put the gun to his head but instead of pulling the trigger he

     re-aimed the gun at them and began shooting.

¶9          At the sentencing hearing, the parties agreed that the potential sentencing range included

     life in prison. Garbarino testified on defendant’s behalf. He testified that the brain does not fully

     develop until approximately 25 years of age, juveniles have less impulse control, and trauma

     leads to negative outcomes. Garbarino testified that on the adverse childhood experience scale,

     which consists of 10 questions that defendant was asked, defendant scored as having experienced

     an extremely high level of trauma. In Garbarino’s opinion, when defendant was 17 years old, he

     was not likely to be incorrigible or incapable of rehabilitation. Garbarino did not interview

     defendant in person and did not believe he had ever spoken to defendant. He relied upon

     correspondence, records from the trial, and materials about defendant’s activities in prison.

     Garbarino had access to the entire trial transcript but principally focused on the clinician’s


                                                       3
       testimony. Garbarino was not sure if he read defendant’s confession but believed he may have

       seen a summary of it. He admitted the account of the murders that defendant provided him was

       different than defendant’s confession but stated that the particulars of the crime were not

       developmentally significant. Defendant also presented testimony from his cousin, aunt, and a

       former classmate. His cousin testified that defendant “was a good kid with a big heart” and she

       never saw him have any fits of rage. Defendant’s aunt stated that she did not see him often when

       he was a teenager but she did not know him to be a depressive or moody teenager, and he was

       his normal self when she saw him. Defendant’s aunt noted that defendant’s mother was very

       critical of him. Defendant’s former classmate testified that he was rambunctious but was not a

       problem child.

¶ 10          During argument, the State highlighted inconsistencies in what defendant said, including

       as to whether it was his mother or stepfather who abused him, and argued that the only

       consistency by defendant was that he would tell the story that he thought would help him. It

       argued that at 17 years old, defendant was nearly an adult who was doing things that required

       responsibility and organization. Additionally, the State argued that defendant was an outlier who

       committed a horrific crime and the only way to describe his conduct was that it was irretrievably

       depraved, permanently incorrigible, and beyond the possibility of rehabilitation.

¶ 11          Defense counsel argued that at the time of the crimes, defendant was in a depressive state

       and was not rational. Further, that the testimony from his cousin, aunt and former classmate

       showed that he generally did not have the personality to hurt people and that the murders may

       have been an aberration.

¶ 12          The court noted that it considered the PSI, the evidence and arguments presented, and the

       entire court file. It further noted that it was specifically considering “the Miller factors contained


                                                         4
       in 730 ILCS 5/5-4.5-105(a)” in its ruling. The court stated that throughout the proceedings there

       was an undercurrent of defendant’s age and that he had been evaluated by at least five

       professionals. It stated that defendant, after shooting his stepfather, shot him again, and returned

       to kill him with a knife, then brutally stabbed and cut his mother and stabbed his younger

       brother. The court continued that afterwards, defendant

                      “took significant steps to try to alter the course of things so that [he] would not be

                      caught, and the Court would submit that [defendant], at that time, most certainly

                      had an appreciation for the risk and consequences of the thing that [he] had done,

                      and there’s nothing to suggest that [defendant was] running with a bad crowd.”

       The court further stated that defendant had taken advantage of the opportunities available to him

       in prison, had benefited from the structured prison environment, and “the Court is not

       considering that per se, but under these unique circumstances, 42 years later, you really want me

       to focus on your potential for rehabilitation because you have done some things that the Court

       will acknowledge would suggest that rehabilitation may be accomplished.” Additionally, the

       court noted defendant’s lack of a criminal history and that he was able to meaningfully

       participate in his defense. The court found defendant’s behavior was indicative of irretrievable

       depravity, permanent incorrigibility or irreparable corruption beyond the possibility of

       rehabilitation and resentenced defendant to natural life without parole. Defendant appeals.

¶ 13                                             II. ANALYSIS

¶ 14          Defendant argues that the circuit court abused its discretion in sentencing him to three life

       sentences because it failed to properly consider his demonstrated and well-documented

       rehabilitation. He further argues that the court’s statement that he had “done some things” that




                                                         5
       would suggest rehabilitation could be accomplished was contrary to its finding that he was

       beyond the possibility of rehabilitation.

¶ 15          In Miller, the United States Supreme Court held that the eighth amendment prohibits

       mandatory life sentences for juveniles who commit murder. Miller, 567 U.S. at 489. Miller

       applies retroactively. Montgomery v. Louisiana, 577 U.S. 190, 212 (2016). Our supreme court

       has determined that the holdings in Miller and Montgomery apply to discretionary sentences of

       life without parole for juveniles. People v. Holman, 2017 IL 120655, ¶ 40. The Holman court

       stated that, under Miller, a juvenile may be sentenced to life in prison without the possibility of

       parole “if the trial court determines that the defendant’s conduct showed irretrievable depravity,

       permanent incorrigibility, or irreparable corruption beyond the possibility of rehabilitation.” Id.

       ¶ 46. Further, that the court could only make that determination after considering defendant’s

       youth and its attendant characteristics, which includes defendant’s prospects for rehabilitation.

       Id. However, our supreme court has since called into question the holding in Holman, that Miller

       and Montgomery apply to discretionary life sentences. See People v. Dorsey, 2021 IL 123010,

       ¶ 42. Regardless, defendant was given a new sentencing hearing, and section 5-4.5-105(a) of the

       Unified Code of Corrections requires that prior to sentencing a defendant who was under the age

       of 18 at the time of the offense, the court must consider the nine factors set forth therein as

       additional factors in mitigation. 730 ILCS 5/5-4.5-105(a) (West 2020). One of those factors is

       the “potential for rehabilitation or evidence of rehabilitation, or both.” Id. § 5-4.5-105(a)(4).

¶ 16          “It is well settled that a trial judge’s sentencing decisions are entitled to great deference

       and will not be altered on appeal absent an abuse of discretion.” People v. Jackson, 375 Ill. App.

       3d 796, 800 (2007). A reviewing court “must not substitute its judgment for that of the trial court

       simply because the reviewing court would have weighed the factors differently.” Id. at 800-01. A


                                                         6
       sentence that falls within the statutorily prescribed range is presumptively valid (People v. Busse,

       2016 IL App (1st) 142941, ¶ 27), and “is not an abuse of discretion unless it is manifestly

       disproportionate to the nature of the offense” (People v. Franks, 292 Ill. App. 3d 776, 779

       (1997)). “Importantly, it is the seriousness of the crime—rather than the presence of mitigating

       factors—that is the most important factor in determining an appropriate sentence.” People v.

       Decatur, 2015 IL App (1st) 130231, ¶ 12. The sentencing “court is not required to give

       defendant’s rehabilitative potential more weight than the seriousness of the offense.” People v.

       Nussbaum, 251 Ill. App. 3d 779, 781 (1993). We presume the circuit court considered the

       relevant factors and mitigation evidence presented. People v. Wilson, 2016 App (1st) 141063,

       ¶ 11. The court is not required to “recite and assign a value to each factor.” Id. It is defendant’s

       burden to show that the court did not consider the relevant factors. Id.

¶ 17          Here, the parties agreed that defendant faced up to life in prison at the sentencing hearing.

       Therefore, his life sentence is within the applicable range and is presumptively valid. Moreover,

       we cannot say that the life sentences are manifestly disproportionate to defendant’s brutal

       killings of his mother, stepfather, and brother. Further, the record establishes that the court

       considered the factors in mitigation set forth in section 5-4.5-105(a). Additionally, it considered

       the testimony from defendant’s witnesses and the updated PSI which included defendant’s

       accomplishments and behavior while in prison. The court specifically acknowledged these

       accomplishments and indicated that they may suggest rehabilitation could be accomplished.

       Therefore, the record establishes that the court considered the relevant factors and information.

       While defendant would like the court to have given more weight to his accomplishments while

       incarcerated, the weight to be given mitigating factors is within the circuit court’s discretion and

       we will not reweigh those factors on appeal. See People v. Hageman, 2020 IL App (3d) 170637,


                                                         7
       ¶ 19 (“It is not our duty on appeal to reweigh the factors involved in the circuit court’s

       sentencing decision.”).

¶ 18          Defendant also takes issue with the court’s statement that he had “done some things” that

       suggest rehabilitation was possible when the court ultimately found he was beyond the

       possibility of rehabilitation. However, the court’s statement merely shows that it was “properly

       engaged in weighing all of the necessary factors.” See People v. Helgesen, 2020 IL App (2d)

       160823-B, ¶ 29. Similar to the instant case, the defendant in Helgesen argued that because the

       circuit court stated he had shown the potential for rehabilitation—which included evidence he

       was a well behaved prisoner, held responsible jobs, and furthered his education—he could not be

       sentenced to what amounted to a de facto life sentence. Id. ¶¶ 27-28. The court disagreed and

       noted that “in fashioning these sentences, ‘[n]o single factor is dispositive.’ ” Id. ¶ 30 (quoting

       People v. Lusby, 2020 IL 124046, ¶ 35). Likewise, we determine that defendant’s supposed

       potential for rehabilitation was but one factor for the court to consider in fashioning defendant’s

       sentence and the court’s statement shows it was considered. Notably, our supreme court’s

       decision in Dorsey calls into question whether the court needed to make a finding of irretrievable

       depravity, permanent incorrigibility, or irreparable corruption beyond the possibility of

       rehabilitation. See Dorsey, 2021 IL 123010, ¶¶ 41-42 (determining that Holman’s holding that

       Miller applied to discretionary life sentences was questionable in light of the United States

       Supreme Court decision in Jones v. Mississippi, 593 U.S. ___, ___, 141 S. Ct. 1307, 1314-16

       (2021), which determined that a juvenile may be sentenced to life without parole as long as the

       sentencing court had discretion to consider youth and its attendant circumstances and that a

       finding of incorrigibility was not required). Based on the foregoing we conclude that the court

       did not abuse its discretion in sentencing defendant.


                                                         8
¶ 19                                 III. CONCLUSION

¶ 20   The judgment of the circuit court of Tazewell County is affirmed.

¶ 21   Affirmed.




                                               9